Citation Nr: 1431167	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-30 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Eligibility for payment of attorney's fees from past-due benefits.

(The claim of entitlement to additional accrued benefits is subject of a separate Board decision).


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1976 to March 1977 and died in August 2007.  The appellant is the Veteran's former attorney.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the appellant's claim of entitlement to payment of attorney's fees based on past-due benefits to the Veteran.  The appellant appealed from the decision, and the matter is now before the Board.

Consideration of the immediate appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

In February 2013 the appellant, who had been acting as the Veteran's representative and representative for his estate as it related to pursing VA benefits, sent a letter to the Veteran's surviving brother indicated that she was unable to continue representing the Veteran's estate before VA.  In March 2013, VA received a letter from the appellant titled "motion to withdraw."  In light of the letter sent to the Veteran's surviving brother one month prior, the Board construes the appellant's "motion to withdraw" to relate only to her representation and not to the immediate appeal.


FINDINGS OF FACT

1.  A fee agreement was signed by the appellant and the Veteran in April 2003 and authorized payment to the appellant from past-due benefits to be paid to the Veteran by VA.

2.  A Board decision of March 2007 established past-due benefits.

3.  The Veteran died on August [redacted], 2007.

4.  Past-due benefits did not result a cash payment to the Veteran.
 

CONCLUSION OF LAW

In the absence of payment of past-due benefits from VA to the Veteran following conclusion of the matter in which the appellant represented the Veteran, the criteria for direct payment of attorney's fees to the appellant by VA have not been met.  38 U.S.C.A. §§ 5304, 5904 (West 2002); 38 C.F.R. §§ 3.700, 3.750, 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment of Attorney's Fees

A VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d) (West 2002).

In this case, the appellant was representing the Veteran in a matter before VA concerning numerous issues including entitlement to service connection for chronic schizophrenia.  In March 2007, the Board reversed its own prior denial on the basis of clear and unmistakable error and granted entitlement to service connection for chronic schizophrenia, effective May 7, 1984.  The Board's decision was followed by a May 2007 decision from the RO effecting the grant of service connection and establishing a 100 percent (i.e., total) evaluation for schizophrenia effective May 7, 1984.  The establishment of such a rating created an accrued benefit in excess of $200,000.  Regrettably, prior to the disbursement of his accrued benefit award, the Veteran died on August [redacted], 2007.  The appellant now seeks to collect on the fee agreement which she had entered into with the Veteran in April 2003 for "20% of the gross sum of back benefits recovered."

The total fee payable to any attorney under a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904(d)(1) (West 2002).  Any fee pursuant to a statutory fee agreement is to be paid to the attorney by VA directly from any past-due benefits awarded on the basis of the claim.  38 U.S.C.A. § 5904(d)(2)(A)(i) (West 2002).  The regulations implementing 38 U.S.C. § 5904 provide that VA will honor such a fee agreement only if (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 C.F.R. § 20.609(h)(1) (2007). 

The Board notes that on December 22, 2006, 38 U.S.C. § 5904 was amended by the Veterans Benefits, Health Care, and Information Technology Act of 2006, but only for those claims filed 180 days after the passage of the Act. Pub. L. No. 109-461.  VA promulgated regulations implementing that Act on May 22, 2008.  Those regulations, effective June 23, 2008, replaced 38 C.F.R. § 20.609 with 38 C.F.R. § 14.636.  However, such changes only apply to fee agreements entered into on or after June 23, 2008.  73 Fed. Reg. 29,852, 29,866 (May 22, 2008).  In this case, the fee agreement was entered into in April 2003 and thus the prior (i.e., those in effect in 2007) iteration of the applicable regulations is for application in this decision.


The Board finds that no fee is payable to the appellant based on the agreement entered into between herself and the Veteran in April 2003.  Specifically, although the Board recognizes that an award of past-due benefits was created in relation to the appellant's representation of the Veteran before VA, the benefit did not result in a payment, and thus 38 C.F.R. § 20.609(h)(1) precludes payment and collection of attorney's fees.

VA's regulations define "past-due benefit" as "a non-recurring payment resulting from a benefit, or benefits, granted on appeal . . . which represents the total amount of recurring cash payments which accrued between the effective date of the award . . . and the date of the grant of the benefit by the agency of original jurisdiction, the Board of Veterans' Appeals, or an appellate court."  38 C.F.R. § 20.609(h)(3) (2007).  The Board concedes that, as the appellant notes, a past-due benefit, for the purpose of the attorney fee claims, did result from the Board's March 2007 grant of service connection.  Additionally, the appellant does not argue that she is entitled to a sum that is in excess of 20 percent of the past-due benefits that were awarded to the Veteran as a result of the favorable service connection determination.  38 C.F.R. § 20.609(h)(1)(i) (2007).  The Board further notes that the appellant has not defined the time period for the "past-due benefits" as covering a period that is inconsistent with the Board's above discussion.  The Board does not dispute that the claim at issue was resolved in a manner that is favorable to the Veteran, thus satisfying 38 C.F.R. § 20.609(h)(1)(ii).  Nonetheless, 38 C.F.R. § 20.609(h)(1)(iii) requires that the award of past-due benefits results in a cash payment to a claimant or else no fee may be deducted.

The appellant nonetheless contends that she is entitled to an amount that is equal to 20 percent of the past-due VA compensation benefits, even though the Veteran could not actually receive the past-due VA compensation benefits that had been awarded because of his death.  The appellant's contention, essentially, is that but for VA's delay in issuing payment for a past-due benefit, the payment of the benefit would have occurred and the appellant's attorney's fees would have been recoverable.

While sympathetic to the appellant's argument, and appreciative of her service in representing the Veteran prior to his death, the Board emphasizes it is bound by laws enacted by Congress, applicable VA-promulgated regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104(c) (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for and authorized by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits simply, because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503 , 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In short, no cash payment of past-due benefits was awarded in this case, and the appeal for eligibility for VA payment of the appellant's attorney fee must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, those duties do not apply to cases where the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  

	(CONTINUED ON NEXT PAGE)


Moreover, VA's duties to notify and assist do not affect matters limited to statutory interpretation, as in this case.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, a discussion of VA's duties to notify and assist is not required in this case.


ORDER

Entitlement to attorney fees for past due benefits is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


